DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on April 27, 2021.  Claims 1, 5, 7, 11, 14, 15, 17 and 21 have been amended.  Claims 6 and 16 have been cancelled.  Claims 1-5, 7-15 and 17-21 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-15 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For ease of explanation, amended claim 1 is reproduced below with the clauses identified by letters in brackets added by the Examiner.	
[preamble] 1. A computing system comprising: one or more processors; and one or more computer-readable storage media communicatively coupled to the one or more processors and having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to: 
[a] provide an electronic transfer application to a user for installation on a user device; 

[c] collect, from an enterprise resource planning (ERP) system via an application programming interface (API), trading partner information comprising at least contact information of the beneficiary, wherein the one or more processors and ERP system are communicably coupled via the API, and wherein the beneficiary is a trading partner of the user on the ERP system; 
[d] identify a risk associated with the beneficiary based in part on the trading partner information; 
[e] automatically calculate a risk score for the electronic transaction based on the risk; 
[f] in response to the risk score exceeding a threshold value, transmit a notification associated with the electronic transaction over a wireless communication channel to the user device, wherein the notification activates the electronic transfer application to cause display of a dashboard on the user device, the dashboard indicating the risk associated with the electronic transaction and one or more mitigation activities for reducing the risk, and an incentive for performing one or more mitigation activities, the dashboard displaying a map enabling the user to verify a geographical location of the beneficiary, wherein the incentive is an offer to qualify the electronic transaction for fraud insurance; -2-4843-5173-3218.1Atty. Dkt. No. 052873-0930
[g] receive data from the user device associated with the one or more mitigation activities after the notification is transmitted, wherein the data comprises at least contact information corresponding to the beneficiary in a data source and the geographic location; 
[h] automatically access, via the electronic transfer application, call records or emails stored on the user device; 
[i] compare the trading partner information and the received data associated with the one or more mitigation activities with information corresponding to the call records or the emails, wherein comparing comprises analyzing the call records or the emails to determine that the user contacted the beneficiary based on the received data and the trading partner information; 
in response to determining the user contacted the beneficiary, recalculate the risk score based on thperformance of one or more mitigation activities; 
[k] in response to the risk score being less than the threshold value, apply a discount to the electric transaction; and 
[l] transmit an electrical signal to the user device over the wireless communication channel to cause the electronic transfer application to display a result of the recalculation comprising the discount.
As amended, claim 1, limitation [j], recites “performance of one or more mitigation activities”.  It is unclear if these are the same or different mitigation activities.  Moreover, claim 1 does not define in any part of the claim what the mitigation activities actually are.
As amended, claim 1, limitation [k], recites “apply a discount to the electric transaction”.  The term “electric transaction” does not have antecedent basis.  It is unclear what the claimed discount is being applied to.  Limitation [f] recites “an offer to qualify the electronic transaction for fraud insurance”, so that it is unclear if the discount is even supposed to be connected to the fraud insurance, since no baseline fraud insurance price is recited.
As amended, claim 1, limitation [l], recites “display a result of the recalculation comprising the discount”.  Limitation [j] recites the recalculation as connected to the risk score.  It is unclear how a recalculated risk score can include a discount. 
Independent claims 11 and 21 recite similar indefinite claim features as claim 1 and are indefinite for the same reasons as above.  Dependent claims 2-5, 7-10, 12-15 and 17-20 are rejected due to their dependence on an indefinite base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-7, 9-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Legault (US 2019/0095919) in view of Brudnicki (US 2018/0336553), Guido (US 2016/0300196) and Atef (US 2006/0161435).  
Claim 1 recites:
A computing system comprising: one or more processors; and one or more computer-readable storage media communicatively coupled to the one or more processors and having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to: (Legault, Fig. 1, [0027], financial entity 130; [0030], system 100 including CRM; [0056], communication devices, processors and memory are used to perform method)
provide an electronic transfer application to a user for installation on a user device; (Legault, Fig. 1, [0026], financial entity 130 provides payment related services over network 102 for entities 110, 112, 114; [0063], software app downloaded onto customer’s mobile device)
receive a request from the user device to initiate an electronic transaction to a beneficiary; (Legault, Fig. 2, [0037], step 210, payment instruction received)
collect, from an enterprise resource planning (ERP) system via an application programming interface (API), trading partner information comprising at least contact information of the beneficiary, wherein the one or more processors and ERP system are communicably coupled via the API, and wherein the beneficiary is a trading partner of the user on the ERP system; (Legault, Fig. 1, [0026], financial entity 130 provides payment related services over network 102 for entities 110, 112, 114; [0024], [0026], [0029], entities 110, 112, 114 connected by network 102 to cyber database 150 containing client data reads on identified trading partner in ERP system under standard of BRI; [0063], software app downloaded onto customer’s mobile device)

automatically calculate a risk score for the electronic transaction based on the risk; (Legault, Fig. 2, [0045], step 216, generate risk score)
in response to the risk score exceeding a threshold value, transmit a notification associated with the electronic transaction over a wireless communication channel to the user device, wherein the notification activates the electronic transfer application to cause display of a dashboard on the user device, the dashboard indicating the risk associated with the electronic transaction and one or more mitigation activities for reducing the risk, and an incentive for performing one or more mitigation activities, the dashboard displaying a map enabling the user to verify a geographical location of the beneficiary, wherein the incentive is an offer to qualify the electronic transaction for fraud insurance; (Legault, Fig. 3, [0054], notes user interface 310 includes risk score 322 and risk score details 324, and the client may request additional and/or options via Request 334.  Legault, [0048], also discusses risk score based on beneficiary geographic location.  Legault and Brudnicki do not specifically disclose displaying a map and fraud insurance.  The related art reference Guido, [0158], discusses a map view presenting locations of the from/to of a funds transfer.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the risk score details 324 of Legault to include a map as disclosed in Guido since Legault, [0048], notes geographic location is a key component of a risk score.  The related art reference Atef, Fig. 1, [0142], discusses per transaction insurance coverage.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the interface of Legault modified by Guido to further include a per transaction insurance coverage quote as 
receive data from the user device associated with the one or more mitigation activities after the notification is transmitted, wherein the data comprises at least contact information corresponding to the beneficiary in a data source and the geographic location; automatically access, via the electronic transfer application, call records or emails stored on the user device; compare the trading partner information and the received data associated with the one or more mitigation activities with information corresponding to the call records or the emails, wherein comparing comprises analyzing the call records or the emails to determine that the user contacted the beneficiary based on the received data and the trading partner information; (Legault does not specifically disclose automatically accessing call records or email records stored on the user device to identify the data for comparison.  Brudnicki, [0046], discusses fraud system component 480 processes communication application data including emails.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the system of Legault that already includes, as noted in Legault, [0029], cyber database 150 including IP addresses, geolocation, device data, client data, client behavior, trends, known good behavior, known good indicators, good beneficiaries, etc. to further include communication application data as disclosed in Brudnicki in order to prevent fraud as discussed in Brudnicki, [0046].)
in response to determining the user contacted the beneficiary, recalculate the risk score based on the performance of one or more mitigation activities; in response to determining the user contacted the beneficiary, recalculate the risk score based on the performance of one or more mitigation activities; in response to the risk score being less than the threshold value, apply a discount to the electric transaction; and transmit an electrical signal to the user device over the wireless communication channel to cause the electronic transfer application to display a result of the recalculation comprising the discount. (As noted above, Legault does not specifically disclose receiving data from a user device 
In addition to the motivation statements below, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Guido and Atef in Legault as modified by Brudnicki since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, the references are all in the field of electronic fund transfers and one of ordinary skill in the art would recognize the combination to be predictable.
Claims 11 and 21 correspond to claim 1 and are rejected on the same grounds.  Regarding claim 11, Legault, Fig. 2, method.  Regarding claim 21, Legault, [0030], CRM. 
Claim 2 recites:
The system of claim 1, wherein the electronic transaction corresponds to an electronic payment or an electronic transfer of funds from the user to the beneficiary.  (Legault, Fig. 1, [0024], payee entity 114 is beneficiary of payment initiated by payor entity 110)
Claim 12 corresponds to claim 2 and is rejected on the same grounds.
Claim 3 recites:
The system of claim 2, wherein the identifying of the risk comprises: analyzing transactional history data stored in the data store to identify if there are one or more previous electronic transactions corresponding to the beneficiary; and (Legault, Fig. 1, cyber database 150)
in response to determining that there are no previous electronic transactions corresponding to the beneficiary, determining that the beneficiary is an unknown beneficiary.  (Legault, Fig. 1, [0042], new bad actors)
Claim 13 corresponds to claim 3 and is rejected on the same grounds.
Claim 4 recites:
The system of claim 2, wherein the identifying of the risk comprises: analyzing the geographical location corresponding to the beneficiary; and determining from data stored in a data store that the geographical location is associated with fraudulent activity.  (Legault, [0048], risk by geographic location)
Claim 14 corresponds to claim 4 and is rejected on the same grounds.
Claim 5 recites:
The system of claim 1, wherein the one or more mitigation activities comprises contacting the beneficiary to verify the beneficiary's account and routing number using the contact information of the beneficiary.  (Legault does not specifically disclose contacting the beneficiary using the contact information.  Brudnicki, [0046], discusses fraud system component 480 that requires active registration and credential verification.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the system of Legault to include contacting and verifying a beneficiary in order to utilize information known to an administration entity to prevent fraud as discussed in Brudnicki, [0046].) 
Claim 15 corresponds to claim 5 and is rejected on the same grounds.
Claim 7 recites:

Claim 17 corresponds to claim 7 and is rejected on the same grounds.
Claim 8 recites:
The system of claim 1, wherein the one or more mitigation activities comprises uploading transactional data corresponding to a previous transaction with the beneficiary from a different provider institution.  (Legault, [0044], beneficiary information may be collected across an industry and shared)
Claim 18 corresponds to claim 8 and is rejected on the same grounds.
Claim 9 recites:
The system of claim 1, wherein the one or more mitigation activities comprises establishing a pre-note with the beneficiary.  (Legault, [0041], previous transactions)
Claim 19 corresponds to claim 9 and is rejected on the same grounds.
Claim 10 recites:
The system of claim 1, further comprising: offer, on the dashboard, fraud insurance for the electronic transaction when the risk score calculated based on the risk is between a first threshold value corresponding to a minimum level of risk that would make the fraud insurance appealing to the user and a second threshold value corresponding to a maximum level of acceptable risk to insure the electronic transaction; calculate a premium to purchase the fraud insurance based on the risk score calculated based on the risk; and adjust the premium based on the recalculated risk score.  (Legault and Brudnicki 
Claim 20 corresponds to claim 10 and is rejected on the same grounds.

Response to Arguments
Applicant's arguments filed 4/27/2021 have been fully considered and are addressed below.
Regarding the objection to claim 7, this objection has been withdrawn in view of the amendment to claim 7.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments regarding claims 11 and 21 have been fully considered and are persuasive.  The rejection of claims 11-21 under 35 U.S.C. 101 has been withdrawn.  In particular, the feature added to claims 11 and 21 of “the dashboard displaying a map enabling the user to verify a geographical location of the beneficiary” shows transformation of a location to a displayed map indicative of integration into a practical application under Step 2A, prong two, of the 2019 PEG.
Regarding the rejections under 35 U.S.C. 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above as far as the claims could be understood in view of the indefiniteness issues.  In response to the arguments citing paragraph [0014] of the primary reference Legualt and the abstracts of the secondary references, numerous additional portions were cited of Legault and the other references to support the obviousness rejection.  As these portions are cited above, they will not be repeated here.  It is respectfully noted that although it is well settled that breadth is not indefiniteness, in their present form the claims recite a disparate set of features that are 
Lastly, it is respectfully noted that although the claimed features have been examined in view of the “as a whole” requirement of 35 U.S.C. 103, the subject application is a business method of determining a risk of fraud in an electronic transfer between user devices.  As noted in MPEP 2141 with respect to KSR, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the present case, the universal practices detecting fraud through identity verification, including through information in a user device, in the highly regulated field of electronic fund transfer transfers, and mitigating risk though insurance are all familiar elements, as is calling someone to confirm to their information.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Turgeman (US 2018/0160309) discusses differentiating between a cyber-attacker and a legitimate user, Fig. 1A.
Pitz (US 2017/0357971) discusses real-time fraud decisioning, Fig. 3C.
Miu (US 2015/0058950) discusses identity management including first and second inquiries, Fig. 2B.
Marshall (US 2003/0233278) discusses backing up first information with second information, Fig. 3.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/GH/
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692